Title: To George Washington from Henry Bouquet, 8 July 1758
From: Bouquet, Henry
To: Washington, George



Sir
Camp near Reas Town 8th July 1758

The only Reason I had to desire you to march wth your Troops to Reas Town was the Scarcity of your Provisions, as it

would otherwise not be adviseable to move you, till the General is fully determined upon the different Roads.
As I See that you can be Subsisted for a Sufficient time, you will Stay at Cumberland till further orders.
All your Waggons must be Sent immediatly back for the other Convoy. Keeping only with you the number wanted to carry Provisions to the 300 men who are cutting this Road taking the Same precaution for the 200 Marylanders who are to cut towards Fort Frederic.
As I have not here a Number of Troops sufficient for all the different Services, of Partys, Escorts, & Works, You will be pleased to Send me to morrow a detachment of 200 Men by the Path, and as your Troops are allowed Bat Money, I Suppose that you may provide them with the necessary Carrying Horses for their Tents. I Shall in the beginning of next Week open our Communication on this Side to meet your 300 Men.
I have ordered a Party of 100 Men on the other Side of the Allegheny.
Mr Fraser the Capt. of the Guides, and Jo. Walker being best acquainted wth the different Path, I Shall be obliged to you to Send them both to me to morrow.
General Abercrombie has taken Possession of the Lakes: Genl Forbes was expected at Carlisle the first Inst. No Letters from him. I am Sir Your most obedt & hble Servant.

Henry Bouquet

